Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Adam Brooke (Reg. No. 58,922) on 02/09/2022.

The application has been amended as follows: 
In claim 11, line 3, change “to determine” to --in determining--.
In claim 12, line 3, change “to determining” to --in determining--.
In claim 13, line 3, change “to determining” to --in determining--.
In claim 14, line 3, change “to determining” to --in determining--.
In claim 15, line 3, change “to determining” to --in determining--.
In claim 16, line 3, change “to determining” to --in determining--.


Reasons for Allowance
3.	Claims 1-9, 11-22, 24-26, 28-30, and 32 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 04/22/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/22/2021 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.	The following is an examiner’s statement of reasons for allowance: 

	Regarding claims 1-9, 11-16, 26, and 28, the closest prior art of record fails to teach the features of claim 1: “wherein the sensor learning circuit is further structured to update the sensed parameter group by at least one of: adding one of the plurality of input sensors to the sensed parameter group, or replacing one of the plurality of input sensors of the sensed parameter group with a distinct one of the plurality of input sensors,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 17-22, 24, 25, and 29, the closest prior art of record fails to teach the features of claim 17: “wherein updating the sensed parameter group comprises at least one of: adding one of the plurality of input sensors to the sensed parameter group, or replacing one of the plurality of input sensors of the sensed parameter group with a distinct one of the plurality of input sensors,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 30 and 32, the closest prior art of record fails to teach the features of claim 30: “wherein the sensor learning circuit is further structured to update the sensed parameter group by at least one of: adding one of the plurality of input sensors to the sensed parameter group, or replacing one of the plurality of input sensors of the sensed parameter group with a distinct one of the plurality of input sensors,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN C KUAN/Primary Examiner, Art Unit 2857